Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 1 of 24 PageID #:
                                    12309


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )              Case No. 4:15 CR 404-HEA (NAB)
                                               )
ANTHONY JORDAN,                                )              THIS IS A CAPITAL CASE
                                               )
               Defendant.                      )


            UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION
     TO DISMISS THE INDICTMENT BASED ON SELECTIVE AND VINDICTIVE
             PROSECUTION OR OTHER ALTERNATIVE GROUNDS

       COMES NOW the United States of America, and hereby opposes defendant Jordan’s

“Motion to Dismiss the Indictment Based on Selective and Vindictive Prosecution or in the

Alternative Strike the Notice of Intent to Seek the Death Penalty or Provide the Defendant with

Additional Discovery Regarding the Decision to Seek the Death Penalty” (Doc #s 2423 & 2424)

as follows:

                                        INTRODUCTION

       Jordan seeks to have his indictment dismissed, the notice of intent to seek the death penalty

dismissed, or alternatively for discovery, on the grounds that the United States is selectively and

vindictively prosecuting Jordan because he exercised his constitutional right to a jury trial. Jordan

bears the burden of establishing that others similarly situated were not prosecuted for similar

conduct, and that he was singled out because of the exercise of his right to have a jury trial. Jordan

argues that Adrian Lemons, Derrick Terry, Gloria Ward, Maurice Woodson, and Charles

Thompson are the similarly situated defendants who establish that Jordan was vindictively singled

out because the death penalty was not sought against them, although they faced death-eligible

                                                   1
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 2 of 24 PageID #:
                                    12310


charges. However, at the most basic level, none of the above-mentioned defendants were involved

in as many murders as Jordan. Thus, they are not “similarly situated” for purposes of a selective

or vindictive prosecution claim.

       Jordan also fails to establish that he was punished for exercising his right to proceed to

trial. He has produced no objective evidence of vindictive motive, nor has he established that the

circumstances of the case warrant a presumption of vindictiveness. While most pre-trial vindictive

prosecution claims based on the exercise of the right to proceed to trial argue that a defendant was

punished after rejecting a plea offer made by the prosecution, Jordan raises no such allegation here.

Therefore, Jordan was in no different position than any of the other capital-eligible defendants at

the time that the various superseding indictments were returned and at the time that the decision

whether or not to seek the death penalty was made because they, as well as Jordan, had not entered

pleas and were on a path to proceed to trial. 1 Nonetheless, although those defendants were in the

same position as Jordan in exercising their right to proceed to trial, those defendants did not have

the death penalty sought against them, thus negating Jordan’s argument that the United States was

vindictive and sought to punish Jordan for proceeding to trial.

       Jordan’s references to an Attorney General speech and a New York Times article do not

help him meet his burden, and operate merely as distractions from the legal decision the Court

must make. Former Attorney General Jefferson B. Sessions’ speech in Saint Louis, Missouri,

which briefly mentioned the murder of Clara Walker, and the New York Times article discussing

the Department of Justice’s Capital Case Section, do not support Jordan’s argument that the United

States acted vindictively in returning superseding indictments, or in seeking the death penalty




1
 Those death-eligible defendants who eventually entered pleas did not do so until after the
decision not to seek the death penalty against them.
                                                 2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 3 of 24 PageID #:
                                    12311


against him. Neither event demonstrates bias or prejudice against Jordan or suggest that he has

been vindictively prosecuted.

        Finally, Jordan is not entitled to discovery or an evidentiary hearing because he has not met

his burden. Having failed to establish either prong of his selective and vindictive prosecution

claim, Jordan’s motion must be denied in its entirety.

                                          ARGUMENT

   I.      JORDAN HAS FAILED TO MEET HIS BURDEN IN ESTABLISHING A
           VINDICTIVE PROSECUTION CLAIM

        A person making a selective prosecution claims must establish that a federal prosecutorial

policy had a discriminative effect and that it was motivated by a discriminatory purpose. See

United States v. Armstrong, 517 U.S. 456, 465 (1996). In other words, a selective prosecution

claimant must show “1) that he has been singled out for prosecution while others similarly situated

have not been prosecuted for similar conduct and 2) that the government’s action in thus singling

him out was based on an impermissible motive such as race, religion, or the exercise of

constitutional rights.” United States v. Parham, 16 F.3d 844, 846 (8th Cir. 1994). Jordan bears

the burden of proof in establishing the United States engaged in selective prosecution. United

States v. Hirsch, 360 F.3d 860, 864 (8th Cir. 2004). A defendant must prove both prongs by “clear

evidence.” Armstrong, 517 U.S. at 465. The standard for establishing a selective prosecution

claim “is a demanding one.” Id. at 463; see also United States v. Matter, 818 F.2d 653, 654-55

(8th Cir. 1987) (“The defendant’s burden is a heavy one, and because we afford broad discretion

to prosecuting authorities, we require ‘a showing of “intentional and purposeful discrimination.”’”)

(citations omitted).

        “Vindictive prosecution occurs when a prosecutor seeks to punish a defendant solely for

exercising a valid legal right.” United States v. Williams, 793 F.3d 957, 963 (8th Cir. 2015). “A

                                                 3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 4 of 24 PageID #:
                                    12312


prosecution designed solely to punish a defendant for exercising a valid legal right violates due

process.” United States v. Leathers, 354 F.3d 955, 961 (8th Cir. 2004). Jordan also “has the

burden of establishing vindictiveness, in the sense of bad faith or maliciousness.” Hirsch, 360

F.3d at 864.

       Jordan has offered no evidence, and makes no allegation, that race or gender played a role

in the United States’ charging decisions. His claim relies on the argument that the death penalty

was sought against him because he chose to proceed to trial. Jordan bears the burden of showing

the prosecution was brought to punish him for exercising a legal right. See United States v. Kriens,

270 F.3d 597, 602 (8th Cir. 2001). “To establish an actual vindictive motive, a defendant must

prove objectively that the prosecutor’s charging decision was a ‘direct and unjustifiable penalty,’

that resulted ‘solely from the defendant’s exercise of a protected legal right.’” United States v.

Sanders, 211 F.3d 711, 716-17 (2d Cir. 2000) (internal citations omitted).

    A. Jordan Has Not Established that Similarly Situated Defendants Have Been Treated
       Differently

       Jordan argues that similarly situated defendants have been treated differently because

“despite the fact that several co-defendants were charged alongside Mr. Jordan with the identical

alleged death eligible acts, the Government declined to seek the death penalty against them.” See

Doc. # 2424 at 2. Jordan argues that the failure to seek the death penalty against Adrian Lemons,

Derrick Terry, Maurice Woodson, Gloria Ward, Virgil Sims, and Charles Thompson 2 establishes

that similarly situated defendants have been treated differently. Although he requests dismissal of

the indictment in its entirety, his argument primarily focuses on the disparate treatment relevant to

the decision to seek the death penalty against him.



2
 Contrary to Jordan’s assertion, Jose Alfredo Velasquez was never charged with a death-eligible
offense.
                                                 4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 5 of 24 PageID #:
                                    12313


       To be similarly situated, “[the defendants’] circumstances [must] present no

distinguishable legitimate prosecutorial factors that might justify making different prosecutorial

decisions with respect to them.” United States v. Hastings, 126 F.3d 310, 315 (4th Cir. 1997)

(internal quotation marks and citations omitted).

       A ‘similarly situated’ person for selective prosecution purposes [is] one who
       engaged in the same type of conduct, which means that the comparator committed
       the same basic crime in substantially the same manner as the defendant – so that
       any prosecution of that individual would have the same deterrence value and would
       be related in the same way to the Government’s enforcement priorities and
       enforcement plan.

United States v. Smith, 231 F.3d 800, 810 (11th Cir. 2000); see also United States v. White, 928

F.3d 734, 743 (8th Cir. 2019) (citing the Smith definition of “similarly situated” in drawing

conclusion that defendant who faced marijuana-related prosecution had not established that those

engaged in similar conduct in states where marijuana is legalized were similarly situated to him

because those individuals were subject to regulations which defendant was not).

       There are a number of considerations that may factor into a prosecutor’s charging decision,

including “the strength of the case, the prosecution’s general deterrence value, the government’s

enforcement priorities, and the cases’s relationship to the Government’s overall enforcement

plan.” Armstrong, 517 U.S. at 465.

       Jordan argues that the failure to capitally authorize Adrian Lemons, Derrick Terry, Gloria

Ward, Maurice Woodson and Charles Thompson demonstrates Jordan was singled out for

prosecution. See Doc. # 2424 at 2. Yet, none of these co-defendants are similarly situated because

none of the defendants mentioned by Jordan was charged with, or implicated in, all of the same

murders with which Jordan is charged. Jordan faces 11 capital counts of using a firearm in

furtherance of a drug-trafficking crime resulting in death, accounting for his involvement in the

murders of 11 individuals during the course of seven different criminal episodes. In contrast:

                                                5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 6 of 24 PageID #:
                                    12314


       Adrian Lemons. Lemons is implicated in two murders, that of Byron “BK” Earts, as

charged in Count 20 of the Fifth Superseding Indictment (Doc. # 1989), and that of William “Lil

Will” Thomas as was charged in Count 20 of the Fourth Superseding Indictment (Doc. # 679), a

charge which was not included in the Fifth Superseding Indictment. Among other things, Lemons

was responsible for the recruitment of and payment to the two individuals present at the time Earts

was killed. Recruitment and payment were done by Lemons on Jordan’s behalf. Distinct from

Earts’ murder, the Thomas murder occurred as the result of an on-going drug feud in Kennett,

Missouri, some 200 miles away from the City of Saint Louis, between Lemons’ drug trafficking

organization and Thomas.        While Jordan was an associate of Lemons’ drug trafficking

organization, Jordan was not directly involved in any way with the Thomas murder and was never

named as a defendant in that regard.

       Unlike Jordan, who has been charged with 11 instances of murder, Lemons is implicated

in two murders.

       Derrick Terry. Terry is implicated in three murders committed in the course of two

criminal episodes for which Jordan faces charges in the Fifth Superseding Indictment: that of

Marquis Jones, as charged in Count 4; Keairrah Johnson, as charged in Count 5; and Anthony

“Blinky” Clark, as charged in Count 7. Terry served as the driver in both instances. Prior to Jordan

killing Jones and Johnson, Terry was meeting with Jordan about the purchase of a vehicle. While

on what Terry believed to be a test drive of the vehicle, Jordan directed Terry to follow the vehicle

being occupied by Jones, Johnson and others. As Terry pulled alongside the vehicle, Jordan

opened fire killing both Jones and Johnson. Similarly, Terry was with Jordan as Jordan conducted

surveillance of the location where Clark was staying. When Clark exited the location, Jordan

instructed Terry to pull their vehicle forward as Clark began to enter a parked vehicle. Jordan



                                                 6
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 7 of 24 PageID #:
                                    12315


exited the vehicle being driven by Terry and opened fire on Clark.

         Unlike Jordan, who has been charged in 11 instances of murder, Terry was implicated in

three.

         Gloria Ward. Ward is implicated in four murders charged in the Fifth Superseding

Indictment: that of Anthony “Blinky” Clark in Count 7; Robert Parker and Clara Walker as charged

in Counts 9 and 10; and Michail Gridiron as charged in Count 11. Ward is also implicated in the

uncharged murder of Dion Stovall and the uncharged murders of Michael Hennings and Ashley

Townsend. Jordan is also implicated in the murders of Stovall, Hennings and Townsend, but is

not charged with those murders. Although she is implicated in seven deaths, Ward was never

present and did not participate as a shooter in any of the homicides. Thus, she is not similarly

situated to Jordan who is not only responsible for more deaths, but who in most instances was

present and personally committed the murders.

         Maurice Woodson.      Woodson is implicated in two murders charged in the Fifth

Superseding Indictment: that of Byron “BK” Earts, as charged in Count 20, and Dante Jones, as

charged in Count 27. Jordan is separately charged with these murders in Counts 8 and 12,

respectively. In both instances, Woodson was recruited at Jordan’s direction and carried out the

homicides at Jordan’s behest. Likewise, Woodson was compensated by Jordan, or on Jordan’s

behalf, for his role in the two murders. Separate and apart from the Earts and Jones murders,

Woodson was responsible for the shooting and murder of William “Lil Will” Thomas as was

charged in Count 20 of the Fourth Superseding Indictment (Doc. # 679), a charge which was not

included in the Fifth Superseding Indictment. Thomas’ murder occurred as the result of an on-

going drug feud between the Lemons drug trafficking organization and Thomas that existed in

Kennett, Missouri. While Jordan was an associate of Lemons’ drug trafficking organization,



                                                7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 8 of 24 PageID #:
                                    12316


Jordan was not directly involved in any way with the Thomas murder and was never named as a

defendant in that regard. As of the time of this filing, Woodson has pleaded not guilty and retained

his right to proceed to trial.

        Unlike Jordan who has been charged in 11 instances of murder, Woodson was implicated

in three.

        Charles Thompson. Charles Thompson is charged in three murders set forth in the Fifth

Superseding Indictment: that of Robert Parker and Clara Walker as charged in Counts 15 and 16,

and Michail Gridiron, as charged in Count 17. (Jordan is separately charged with these murders

in Counts 9, 10 and 11, respectively.) Thompson is also implicated in the uncharged murders of

Stovall, Hennings and Townsend in which Jordan is also implicated, but not charged. Thompson

was incarcerated at the time of each murder. Similar to Gloria Ward, although he is implicated in

six deaths compared to the 11 murders Jordan is charged with, Thompson was never present and

did not participate as a shooter in any of the homicides. As of the time of this filing, Thompson

has pleaded not guilty and retained his right to proceed to trial.

        Virgil Sims. Sims, another capital-eligible defendant, was implicated in one murder, that

of William “Lil Will” Thomas, which was charged in Count 20 of the Fourth Superseding

Indictment, but was not included in the Fifth Superseding Indictment. Sims was the driver of the

vehicle that transported Woodson to and from the murder scene. As discussed, the Thomas murder

occurred as the result of an on-going drug feud in Kennett, Missouri, between the Lemons drug

trafficking organization and Thomas. While Jordan was an associate of Lemons’ drug trafficking

organization, Jordan was not directly involved in any way with the Thomas murder and was never

named as a defendant in that regard.

        Unlike Jordan, who has been charged with 11 instances of murder, Sims was implicated in



                                                  8
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 9 of 24 PageID #:
                                    12317


one.

       Uncharged Co-conspirator. Jordan references another co-conspirator who was not charged

with a death-eligible offense but was charged in a separate federal indictment with a violation of

18 U.S.C. § 924(c). See Doc. # 2424 at 2-3. As counsel is aware through discovery, that person

is implicated in the murders of Robert Parker, Clara Walker and Michail Gridiron, as well as the

uncharged murder of Montez Woods, in which Jordan is also implicated but not charged. Jordan

is also responsible for the uncharged murders of Michael Hennings and Ashley Townsend. Jordan

utilized ammunition provided by the uncharged co-conspirator in carrying out those murders. The

referenced co-conspirator is not similarly situated to Jordan because he is implicated in far fewer

murders than the 11 murders with which Jordan is charged. Likewise, the separate federal

indictment against the uncharged co-conspirator was initiated on January 29, 2015 -- some seven

months before Jordan was charged in his original indictment. Among other things, the progression

of that uncharged co-conspirator’s federal case placed him in a drastically different position than

Jordan presently finds himself.      Any suggestion of similarity between this uncharged co-

conspirator and Jordan would be striking in its baselessness.

       These co-defendants are not similarly situated to Jordan because none is responsible for

the same number of murders as Jordan.

       Jordan also argues that the decision “not to charge others with the same death eligible

offenses as Mr. Jordan based on their alleged involvement in those offenses” (Doc. # 2424 at 7)

establishes that Jordan was singled out for prosecution. Yet he provides no support for this

allegation or discussion and analysis of specific persons. Nor will he be able to do so as the United

States is not aware of any co-defendant or co-conspirator who was involved with Jordan in all 11

murders with which he is charged.



                                                 9
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 10 of 24 PageID #:
                                     12318


        The above analysis alone discussing the numbers of murders each person is implicated in

 demonstrates that the individuals Jordan is relying upon are not, in fact, similarly situated to

 Jordan. But Jordan’s comparison contains further flaws. When attempting to identify similarly

 situated defendants in the context of a capital case and the decision to seek the death penalty, the

 determination as to who may be similarly situated cannot end only with a discussion of the crimes

 with which the persons are charged. In order to identify persons as similarly situated in the capital

 context, a comparison between those persons and Jordan would need to include a comparison of

 applicable threshold intent factors (see 18 U.S.C. § 3591(a)(2)) and statutory aggravating factors

 (see 18 U.S.C. § 3592(c)), as each is the functional equivalent of an element of the offense in the

 context of a capital case. See generally, Ring v. Arizona, 536 U.S. 584 (2002) (holding that factors

 necessary to make a defendant eligible for the death penalty are “the functional equivalent of an

 element of a greater offense’ and must be decided by a jury); citing Apprendi v New Jersey, 530

 U.S. 466 (2000). Indeed, a truly accurate comparison would require consideration of all relevant

 aggravating and mitigating circumstances applicable to each person alleged to be similarly situated

 in comparison to those applicable to Jordan. Differences between the aggravating and mitigating

 circumstances of each defendant would signify that the defendants are not similarly situated.

        The significance of the presence of absence of aggravating and mitigating circumstances

 to the capital decision is well-established. The FDPA requires that the Attorney General give

 notice of its intent to seek the death penalty where he or she “believes that the circumstances of

 the offense are such that a sentence of death is justified under this chapter.” See 18 U.S.C. §

 3593(a). Those circumstances are the aggravating and mitigating factors as discussed in § 3592,

 and include victim impact evidence and other non-statutory aggravating factors (§ 3593(a)). The

 Department’s death penalty protocol as outlined in the Justice Manual (J.M.) also requires the



                                                  10
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 11 of 24 PageID #:
                                     12319


 consideration of aggravating and mitigating factors (see J.M. § 9-10.140(C)) as well as other

 “legitimate law enforcement or prosecutorial reason[s]” (see J.M. § 9-10.140(D) (listing possible

 considerations)) when making a recommendation or decision about seeking the death penalty. It

 would be difficult to argue that a determination can be made whether persons are similarly situated

 in the capital context without considering the applicable aggravating and mitigating circumstances.

 Yet Jordan undertakes no discussion of the relative role of each defendant in the alleged murders,

 let alone what aggravating and mitigating circumstances may apply.

         Jordan has not met his burden in establishing that there are other persons who are similarly

 situated to him. He has therefore failed to establish the first requirement necessary to succeed on

 a selective prosecution claim and as such his entire claim fails. The Court need not consider the

 second part of the test as Jordan must satisfy both in order to succeed on his claim. However,

 Jordan has also failed to establish the second part of his burden, as demonstrated below.

     B. Jordan Has Failed To Establish He Was Vindictively Punished for Exercising His
        Legal Right to A Trial

         Jordan bears the burden of proving an impermissible motive on the part of the prosecutor.

 Because prosecutors have broad discretion in charging cases, the defendant’s burden of proof is

 high. See Leathers, 354 F.3d at 961 (8th Cir. 2004) (“The defendant’s evidentiary burden is a

 heavy one, and we are mindful of the broad discretion given to prosecutors in carrying out their

 duty to enforce criminal statutes.”)     As the Supreme Court has acknowledged, “[a] prosecutor

 should remain free before trial to exercise the broad discretion entrusted to him to determine the

 extent of the societal interest in prosecution. An initial decision should not freeze future conduct.”

 United States v. Goodwin, 457 U.S. 368, 382 (1982). Further, “so long as the prosecutor has

 probable cause to believe that the accused committed an offense defined by statute, the decision

 whether or not to prosecute, and what charge to file . . . generally rests entirely in [the prosecutor’s]

                                                    11
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 12 of 24 PageID #:
                                     12320


 discretion.” Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978).

        Courts have routinely rejected pre-trial complaints of vindictive prosecution. In Goodwin,

 the United States Supreme Court rejected a defendant’s assertion of vindictive prosecution where

 he faced additional charges after rejecting a plea negotiation. 457 U.S. at 384-85. Similarly, in

 Williams, the Eighth Circuit also rejected a claim that he was vindictively prosecuted because he

 was indicted on additional charges after he rejected a plea offer. 793 F.3d at 963. The Court noted

 that “timing alone is insufficient to trigger the presumption of vindictiveness.” Id. In United States

 v. Stenger, 605 F.3d 492 (8th Cir. 2010), the Court upheld a district court’s rejection of a

 defendant’s claim of vindictive prosecution where the prosecutor asserted it would file a “three

 strikes” notice if an agreement was not reached and then doing so in a superseding indictment

 when the defendant rejected the plea negotiation. Id. at 498-99; see also Bordenkircher, 434 U.S.

 at 364-65 (finding no due process violation when prosecuted in the course of plea bargaining,

 threatened to seek an indictment under the Habitual Criminal Act if the defendant did not plead

 guilty to the original charge).

        Prosecutorial vindictiveness can be proven with objective evidence. Williams, 793 F.3d at

 963. In rare instances, a presumption of vindictiveness can be found “if [a defendant] provides

 sufficient evidence to show a reasonable likelihood of vindictiveness exists.” Id. A court

 determining the existence of a presumption of vindictiveness must “examine ‘the prosecutor’s

 actions in the context of the entire proceedings.” Id. quoting United States v. Chappell, 779 F.3d

 872, 880 (8th Cir. 2015). Jordan has failed to establish objective evidence of vindictiveness, nor

 has he shown that a presumption of vindictiveness should be applied.

    (1) Jordan has failed to produce objective evidence of a vindictive motive

        Jordan has failed to offer any objective evidence of vindictive prosecution in this case.



                                                  12
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 13 of 24 PageID #:
                                     12321


 Indeed, Jordan has failed to even articulate how he “exercised” his right to proceed to trial, for

 which action he is being vindictively punished. C.f. Bordenkircher, 434 U.S. at 358-58 (defendant

 argued that prosecutor acted vindictively when he “carrie[d] out a threat made during plea

 negotiations to reindict the accused on more serious charges if he does not plead guilty to the

 offense with which he was originally charged.”); Williams, 793 F.3d at 963 (the defendant argued

 “that the prosecution sought to punish him for exercising his legal right to a trial when the

 government filed the five-count superseding indictment following Williams’ refusal of the

 government’s plea deal”); Leathers, 354 F.3d at 958-59, 962 (defendant argued the federal

 prosecution was motivated by the state prosecutor’s unhappiness with the bail amount set for the

 defendant in state court). Jordan has not argued that he is being punished for rejecting a plea

 negotiation, nor has he cited to any other precipitating act which drew the prosecutor’s malice.

        In theory, perhaps one could argue (though Jordan has not) that by not pleading guilty to

 all charges without a plea negotiation, a defendant “exercises” his constitutional right to a trial.

 But such an argument would certainly be insufficient to overcome the presumption of regularity

 in a prosecutor’s charging decisions since, as the Supreme Court has explained:

        [A] defendant before trial is expected to invoke procedural rights that inevitably
        impose some “ burden” on the prosecutor. Defense counsel routinely file pretrial
        motions to suppress evidence; to challenge the sufficiency and form of an
        indictment; to plead an affirmative defense; to request psychiatric services; to
        obtain access to government files; to be tried by jury. It is unrealistic to assume
        that a prosecutor’s probable response to such motions is to seek to penalize and to
        deter. The invocation of procedural rights is an integral part of the adversary
        process in which our criminal justice system operates.

 Goodwin, 457 U.S. at 381 (emphasis added). To the extent the failure to plead guilty to all charges

 without negotiation could be considered an exercise of that right, any inference that Jordan was

 vindictively prosecuted for failing to do so is rebutted by the fact that other defendants have also

 failed to plead guilty to all charges without negotiation, yet the death penalty was not sought

                                                 13
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 14 of 24 PageID #:
                                     12322


 against them.

        Presumably as objective evidence of the prosecution’s bias, Jordan cites to a March 31,

 2017 speech by then-Attorney General Jefferson B. Sessions in Saint Louis, Missouri, and the

 publication of a New York Times article about the Department’s Capital Case Section. Yet neither

 establishes evidence of bias. With respect to the Saint Louis speech, Jordan argues that, “[i]n the

 wake of this visit, the Government embarked on a heretofore-unprecedented endeavor to revisit

 the decision not to seek the death penalty against Mr. Jordan.” See Doc. # 2424 at 5. Yet Jordan’s

 assertion here that the continued consideration of the decision to seek the death penalty against

 Jordan occurred after the Saint Louis speech is inaccurate. After the initial indictment (Doc. # 1)

 against Jordan in August 2015, where he was charged only with the murders of Parker and Walker

 and Gridiron, the prosecution advised the Court and counsel in February 2016 that the death

 penalty would not be sought against Jordan. By the time of the Third Superseding Indictment

 (Doc. # 391) in April of 2016, Jordan faced charges for two additional murders. In December

 2016, charges were added against Jordan for the murders of Keairrah Johnson and Marquis Jones

 in the Fourth Superseding Indictment (Doc. # 679). At least as of June 10, 2016, some 11 months

 before the Saint Louis Attorney General visit, the Court and defense counsel were well aware that

 the death penalty decision as to Jordan, who at that time already faced additional capital-eligible

 counts, remained under consideration. See Doc. # 540 (“[T]he United States of America . . .

 respectfully notifies the Court and the parties that the decision as to authorization to seek or not

 seek the death penalty as to defendants Adrian Lemons, Anthony Jordan, Derrick Terry, Maurice

 Woodson and Gloria Ward remains under consideration.”). Thus, the Saint Louis speech had no

 bearing on the continued consideration of the decision whether or not to seek the death penalty

 against Jordan.



                                                 14
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 15 of 24 PageID #:
                                     12323


         Even if the timing were as Jordan alleges, the speech itself does not demonstrate any

 prosecutorial bias or vindictiveness. The entirety of the speech is attached here as Exhibit A. The

 murder of Mrs. Walker is referenced in one paragraph of the four page speech. See Exhibit A at

 3. Reference to her murder was given as an example of innocent people caught in the crossfire of

 gang and narcotic-related violence. Id. Jordan was not mentioned by name and there was no

 discussion of what punishment Mrs. Walker’s murderer should face and no reference to the case

 against Jordan. Indeed, the overarching theme of that section of the speech was the epidemic of

 heroin and opioid abuse affecting the United States and the result of that abuse. The speech

 discussed how to address that epidemic, including not just criminal enforcement, but also treatment

 programs and prevention. Id. A brief mention in a speech of one of Jordan’s 11 victims hardly

 establishes that the death penalty was sought against Jordan out of vindictiveness for him

 exercising his right to proceed to trial.

         Jordan also asserts that the United States did not follow its internal death penalty protocol

 as delineated in the Justice Manual. See Doc. # 2424 at 7-8. He notes that by virtue of the

 Department’s internal protocol, that the United States is prohibited from seeking or threatening to

 seek a death sentence for obtaining a more desirable negotiating position. He also argues that the

 United States made an “unprecedented” decision to reverse course and choose to seek the death

 penalty against Jordan. Jordan offers no facts to support either claim, but instead makes the

 conclusory statement that “[t]he Government’s disregard of [Department] protocol, and its reversal

 of its initial “no-seek” decision, appear tainted [by] a desire to punish him for not pleading guilty.”

 See Doc. # 2424 at 8.

         Such bare allegations do not establish a claim of vindictive prosecution. Jordan has not

 alleged any facts which demonstrate that the United States used the threat of a death sentence to



                                                   15
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 16 of 24 PageID #:
                                     12324


 obtain a more desirable negotiating position or that it is currently using the decision to seek the

 death penalty to that end. Further, the United States did not violate its internal policies with respect

 to the death penalty decision concerning Jordan. In fact, given that additional capital charges were

 alleged against Jordan, the United States was obligated by its own policy to submit all capital-

 eligible charges for review and consideration. See J.M. § 9-10.010.

         Application of the Justice Manual policies and procedures to Jordan cannot serve as the

 basis for a selective prosecution claim. The Justice Manual itself provides:

         The Justice Manual provides internal DOJ guidance. It is not intended to, does
         not, and may not be relied upon to create any rights, substantive or procedural,
         enforceable at law by any party in any matter civil or criminal. Nor are any
         limitations hereby placed on otherwise lawful litigation prerogatives of DOJ.

 J.M. § 1-1.200. The Eighth Circuit has ruled that the Department’s death penalty protocol does

 not create substantive or procedural rights enforceable by individuals. United States v. Lee, 274

 F.3d 486, 493 (8th Cir. 2001). To the extent Jordan attempts to use a violation of internal policy

 as evidence of vindictiveness, rather than as the source of a substantive right, that attempt fails as

 the United States has not used the death penalty decision to obtain a more desirable negotiating

 position, nor has it disregarded the requirements of the death penalty protocol.

         Finally, Jordan attempts to bolster the absence of any objective evidence of vindictiveness

 by referencing a New York Times article which has no bearing on the legal question at issue here.

 The article discussed allegations against certain personnel at the Department’s Capital Case

 Section (CCS).     Jordan does little to tie the article to his claim of selective or vindictive

 prosecution, claiming merely that “[t]he government’s reversal, and its ultimate decision to see a

 death sentence, occurred in a professional atmosphere permeated by favoritism, bias, and sexual

 misconduct.” See Doc. # 2424 at 8. Jordan fails to provide a nexus between this allegation and

 his claim that the death penalty was sought against him for exercising his constitutional right to a

                                                   16
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 17 of 24 PageID #:
                                     12325


 jury trial. Further, he makes several factual misrepresentations concerning this allegation.

        His statement that “in the wake of [the New York Times article], defense counsel were

 asked to return to Washington D.C. to meet with the newly reconstituted Capital Case Section,”

 contains two factual errors. First, the implication that defense counsel returned to Washington

 D.C. as a result of the New York Times article is false. Jordan has provided no facts or evidence

 to support this claim. Defense counsel participated in three meetings with the Attorney General’s

 Review Committee on Capital Cases. The second meeting occurred on January 22, 2018. As a

 follow-up to that meeting, defense counsel sent a letter concerning additional medical and

 psychological testing being performed, which counsel hoped to have considered as mitigating

 evidence. See Exhibit B, Defense letter dated March 29, 2018 3. The third meeting, the only one

 to occur after the April 1, 2018 New York Times article, was held at defense counsel’s request

 with the purpose of allowing defense counsel to fully explore mental health and acceptance of

 responsibility mitigation evidence. The New York Times article had no bearing on the holding of

 the third meeting and certainly was not the cause of that meeting.

        Second, Jordan’s assertion that he was meeting with the “newly reconstituted” Capital Case

 Section is also inaccurate. CCS does not grant or deny authorization to seek the death penalty.

 That decision lies solely with the Attorney General. See J.M. § 9-10.050 (“The Attorney General

 will make the final decision whether to seek the death penalty.”) 4 Indeed, although there is a

 requirement of consultation with CCS to “streamline the process of preparing submissions made

 pursuant to this Chapter, ensure that charging documents are crafted in accordance with applicable




 3
   Any information concerning the results of any testing have been redacted from the letter.
 4
   There is one narrow exception to this rule found in J.M. § 9-10.160(B), which only applies in a
 circumstance where the death penalty will not be sought. However, that set of circumstances
 was not applicable in the instant case.
                                                 17
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 18 of 24 PageID #:
                                     12326


 legal and policy requirements, and help ensure that applicable deadlines are met” (see J.M. § 9-

 10.040), it is the Attorney General’s Review Committee on Capital Cases (hereinafter the

 Committee) who makes recommendations to the Attorney General about seeking or not seeking

 the death penalty in a particular case, not CCS. See J.M. § 9-10.130. 5 It is also the Committee

 with whom the defense meets to present mitigating evidence. See id. “The Capital Review

 Committee is composed of attorneys from the Office of the Deputy Attorney General and the

 Office of the Assistant Attorney General for the Criminal Division (AAG CRM), and at-large

 prosecutors from the United States Attorneys’ Offices and other Department components.” Id.

 Although the CCS chief has typically been a member of the Capital Review Committee as an at-

 large prosecutor, not every member of the Capital Review Committee sits on every case and the

 CCS chief did not sit as a member of the Committee on Jordan’s case. Therefore, Jordan’s counsel

 came to Washington, D.C. on three occasions not to meet with CCS, but rather to meet with the

 Committee to present mitigation information for the Committee’s consideration. 6

        Third, his allegation that CCS was “newly reconstituted” is also inaccurate. Although, as

 referenced in the New York Times article, there had been personnel changes within CCS, such

 personnel changes can hardly be described as a “reconstitution” of the section. CCS continued to

 operate as normal both before and after the New York Times article and any personnel changes,

 just as any Department section continues to operate despite the usual attrition and personnel

 changes which occur in any large organization.

        Jordan’s attempt to bootstrap the New York Times article into his argument appears



 5
   There is a narrow exception to this proposition found in J.M. § 9-10.070(B) for cases which
 meet limited criteria set forward in J.M. § 9-10.070(A)(1)-(3), none of which applied to the
 instant case.
 6
   The meeting is administratively staffed by CCS, typically including the CCS chief who helps
 facilitate the meeting, at least one administrative support person, and a CCS attorney.
                                                  18
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 19 of 24 PageID #:
                                     12327


 nothing more than an attempt to distract the Court from the legal standard at issue in deciding this

 matter, or perhaps an attempt to bias the Court against the United States by citing to salacious

 information published in a newspaper article. The allegation has no bearing on Jordan’s assertion

 that he is being vindictively prosecuted for exercising his right to proceed to trial and certainly

 does not constitute objective evidence of vindictiveness.

    (2) Jordan has failed to establish sufficient evidence to warrant a presumption of vindictive
        prosecution

        Absent objective evidence, “a defendant may, in rare instances, rely upon a presumption

 of vindictiveness.” Kriens, 270 F.3d at 602 (emphasis added). As noted above, to do so Jordan

 would have to establish that “a reasonable likelihood of vindictiveness exists.” Goodwin, 457 U.S.

 at 373. As the Eighth Circuit has explained:

        To determine whether the presumption of vindictiveness applies, the court must
        examine the prosecutor’s actions in the context of the entire proceedings. Because
        a vindictive prosecution claim asks a court to exercise judicial power over a special
        provide of the President and his delegates to enforce the law, the presumption of
        regularity supports their prosecutorial decisions and, in the absence of clear
        evidence to the contrary, courts presume that they have properly discharged their
        official duties.

 Chappell, 779 F.3d at 880 (internal quotation marks and citations omitted). The circumstances of

 this case do not give rise to a reasonable likelihood that additional charges were sought against

 Jordan vindictively, nor that the decision to seek the death penalty was sought against him

 vindictively.

        In this case, the United States sought four superseding indictments. In each of the

 superseding indictments, additional defendants facing both capital and non-capital charges were

 added to the case, and additional charges were added against more defendants than just Jordan. In

 the Third Superseding Indictment (Doc. # 391), a new capital charge was added against Derrick

 Terry, who was originally charged with a non-capital offense in the Second Superseding

                                                 19
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 20 of 24 PageID #:
                                     12328


 Indictment (Doc. # 244). In the Fourth Superseding Indictment (Doc. # 679), capital charges were

 added to already-existing charges against Adrian Lemons, Maurice Woodson, and Gloria Ward.

 As the Supreme Court has said, “initial charges filed by a prosecutor may not reflect the extent to

 which an individual is legitimately subject to prosecution.” Goodwin, 457 U.S. at 382. Such was

 the case here. The fact that multiple defendants were added to the case, and charges were amended

 for several defendants, including the death-eligible defendants described here, demonstrates that

 the superseding indictments in the case were the result of the ongoing investigation into the large

 narcotics conspiracy at the heart of this criminal prosecution.

         A pre-trial presumption of vindictiveness is rarely appropriate because “[i]n the course of

 preparing a case for trial, the prosecutor may uncover additional information that suggests a basis

 for further prosecution or he simply may come to realize that information possessed by the State

 has a broader significance. At this stage of the proceedings, the prosecutor’s assessment of the

 proper extent of prosecution may not have crystallized.” Id. at 381. Here, the United States’

 investigation was clearly ongoing and resulted in the identification of more information and

 evidence which resulted in new charges against Jordan, and many other defendants. Indicting

 Jordan on new charges was not an act of vindictiveness but the result of the development of the

 case. In the face of the circumstances of this case, Jordan cannot succeed in establishing the rare

 instance where a presumption of vindictiveness applies.

        Similarly, the decision to seek the death penalty cannot be said to be vindictive here where

 the progress of the case shows that Jordan went from facing charges in the murders of three people,

 to facing charges in the murders of 11 people. As demonstrated by the other instances of violence

 cited to in the United States’ notice of intent to seek the death penalty, Jordan was also implicated

 in multiple additional instances of violence. Terry, Lemons, Woodson and Ward are also an



                                                  20
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 21 of 24 PageID #:
                                     12329


 effective comparison in demonstrating that Jordan has failed to establish that the death penalty was

 sought against him vindictively. Prior to the death penalty decision being made, Terry, Lemons,

 Woodson and Ward were, just like Jordan, “exercising” their right to proceed to trial in the only

 sense that Jordan can be said to use that phrase in his motion 7; i.e. they had not pleaded guilty to

 all charges. Yet, the death penalty was not sought against Terry, Lemons, Woodson and Ward (see

 Doc. # 1289). In fact, as of this filing, Woodson and Thompson have not pleaded guilty and have

 retained their right to proceed to trial. This fact negates any inference that could be drawn that the

 decision to seek the death penalty against Jordan was exercised to punish him seeking to proceed

 to trial since it was not sought against others who were also exercising that right.

           Jordan has failed to establish objective evidence, or a presumption, that the prosecution

 acted vindictively against him for exercising his right to proceed to trial by bringing additional

 charges against him or by seeking the death penalty against him.

     II.      JORDAN IS NOT ENTITLED TO DISCOVERY OR AN EVIDENTIARY
              HEARING

           Jordan is not entitled to discovery or to an evidentiary hearing concerning his claims. To

 establish a right to discovery on an independent claim of government misconduct outside the scope

 of Rule 16(a)(1)(E)(i), a defendant must make a credible showing that the violation occurred in

 the first instance. See United States v. Bass, 536 U.S. 862, 862 (2002) (per curiam) (applying the

 standard to a claim of discriminatory prosecution). “[T]he mere allegation of selective prosecution

 does not require discovery or an evidentiary hearing.” United States v. Jacob, 781 F.2d 643, 646

 (8th Cir. 1986), citing United States v. Catlett, 584 F.2d 864, 865 (8th Cir. 1978). “A hearing is




 7
  As noted above, Jordan’s assertion in this regard is missing the usual accompanying allegation
 of a precipitating event wherein he exercised his right to a trial and which caused the alleged ill
 will of the prosecutor.
                                                   21
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 22 of 24 PageID #:
                                     12330


 necessitated only when the motion alleges sufficient facts to take the question past the frivolous

 state and raises a reasonable doubt as to the prosecutor’s purpose.” Catlett, 684 F.2d at 866

 (citations omitted); see also In re U.S., 397 F.3d 274, 284 (5th Cir. 2005) (“Before a criminal

 defendant is entitled to any discovery on a claim of selective prosecution, he must make out a

 prima facie case.”). “The justifications for a rigorous standard for the elements of [a selective

 prosecution claim] thus require a correspondingly rigorous standard for discovery in aid of it.”

 Armstrong, 517 U.S. at 468.

        Further, Jordan’s desire for additional discovery regarding the Department’s decision to

 seek the death penalty against Jordan and not to seek against other defendants seeks privileged

 information. The Justice Manual states that:

        The prosecution memoranda, death penalty evaluation forms, non-decisional
        information forms and any other internal memoranda informing the review
        process and the Attorney General’s decision are not subject to discovery by the
        defendant or the defendant's attorney.

 J.M. § 9-10.080. Consistent with these provisions, courts have consistently recognized the

 privileged nature of such material. See, e.g. United States v. Fernandez, 231 F.3d 1240, 1247 (9th

 Cir. 2000); United States v. Perez, 222 F. Supp. 2d 164, 172-3 (D. Conn. 2002); United States v.

 Edelin, 134 F. Supp. 2d 59, 89 (D.D.C. 2001). Such documents are deliberative, in that they

 “contain[ ] opinions, recommendations, or advice about agency policies.” Fernandez, 231 F.3d at

 1246 (internal quotations omitted).

        Jordan has failed to make a prima facie case establishing both elements of his vindictive

 prosecution claim. As such, he is not entitled to discovery or an evidentiary hearing. The Fifth

 Circuit reversed a district court’s decision granting discovery on a selective prosecution claim in

 a death penalty case where the defendant failed to establish the requisite Armstrong showing, and

 because the defendant conceded he needed the discovery to make out a prima facie case. In re

                                                 22
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 23 of 24 PageID #:
                                     12331


 U.S., 397 F.3d at 284-85. Here, Jordan offers no argument to support his request for discovery or

 an evidentiary hearing. However, as established above, he has failed to meet his burden on either

 prong of the Armstrong test and therefore, his request for discovery and an evidentiary hearing

 should be denied.

                                         CONCLUSION

        Based on the foregoing, the United States respectfully requests the Court deny Jordan’s

 Motion to Dismiss the Indictment Based on Selective and Vindictive Prosecution or in the

 Alternative Strike the Notice of Intent to Seek the Death Penalty or Provide the Defendant with

 Additional Discovery Regarding the Decision to Seek the Death Penalty (Doc. #s 2423 & 2424).

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney



                                             /s/ Sonia V. Jimenez________________
                                             SONIA V. JIMENEZ, #8818NV
                                             Trial Attorney
                                             United States Department of Justice
                                             Criminal Division, Capital Case Section
                                             1331 F. Street, N.W., 6th Floor
                                             Washington, D.C. 20530
                                             (202) 616-2514


                                             /s/ Thomas Rea
                                             THOMAS REA, #53245MO
                                             ERIN GRANGER, #53593MO
                                             Assistant United States Attorneys
                                             111 S. 10th Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200




                                                23
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2446 Filed: 11/21/19 Page: 24 of 24 PageID #:
                                     12332




                                  CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on November 21, 2019, a true and accurate
 copy of the foregoing was filed via the Court’s electronic filing system upon all parties of record.


                                               /s/ Sonia V. Jimenez________________
                                               SONIA V. JIMENEZ, #8818NV




                                                 24
